DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges and enters the amendments filed on 06/24/2021. No claims have been cancelled nor any new claims added. Claims 1-20 remain pending in the current application. Applicant’s amendments are in response to the Non-Final Office Action mailed on 04/13/2021.

Examiner’s Note
The Examiner noted in the remark section that the Applicant has recorded an interview was conducted on May 27, 2021. However, the Examiner would like to point out that no official interview was scheduled on that day. There was an unscheduled call made by the Applicant’s representative on May 27, 2021 without prior notice or agenda. Therefore, the contents of the discussion should not be officially recorded as part of the prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US PGPub 2021/0006786 A1) (Inventive concepts disclosed in provisional applications 62/733,074, 62/742,263 and 62/733,076).


Regarding claim 1 (Currently Amended), Gao et al. disclose a method for video coding performed by at least one processor (Fig. 5, reference numeral 502), the method comprising: 
obtaining a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partitioning the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the initial CTU 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
partitioning leaf nodes of the partitioned CTU by at least one of a binary tree structure and a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Also in Figs. 6-7, it 32 is further partitioned into 38 and 39 using BT structure); and 
signaling a difference, in base 2 logarithm, between at least one value and a size of a sample resulting from at least one of partitioning the CTU by the quadtree structure and partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. See also [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices). 

2 (Original), Gao et al. disclose the method for video coding according to claim 1, wherein the at least one value comprises a size of the CTU ([0338], P24, Col 2, L11-14; It states the base 2 logarithm difference value sps_log2_diff_ctu_max_bt_size_intra_slices is for a size of the CTU).  

Regarding claim 3 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a minimum size in luma samples of a luma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a luma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 4 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a luma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 5 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a luma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 6 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a chroma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 7 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a chroma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

8 (Original), Gao et al. disclose the method for video coding according to claim 2, wherein the size of the sample is a base 2 logarithm of a minimum size of a chroma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a chroma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 9 (Original), Gao et al. disclose the method for video coding according to claim 1, wherein the at least one value comprises minimum size of a coding block (CB) of the CTU ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a sample partitioned by QT structure).  

Regarding claim 10 (Original), Gao et al. disclose the method for video coding according to claim 1, wherein the at least one value is a predetermined value ([0022]-[0023]; It discloses that the partitioning structure information could be preset).  

Regarding claim 11 (Currently Amended), Gao et al. disclose an apparatus for video coding (Figs. 2-3), the apparatus comprising: 
at least one memory configured to store computer program code ([0254], L15-17; Fig. 4, reference numeral 460); 
at least one processor configured to access the computer program code and operate as instructed by the computer program code ([0254]; Fig. 4, reference numeral 430), the computer program code including: 
obtaining code (Fig. 4, reference numeral 470) configured to cause the at least one processor to obtain a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partitioning code (Fig. 4, reference numeral 470) configured to cause the at least one processor to partition the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the initial CTU 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
further partitioning code (Fig. 4, reference numeral 470) configured to cause the at least one processor to partition leaf nodes of the partitioned CTU by at least one of a binary tree structure and a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Also in Figs. 6-7, it shows, after the initial QT partitioning structure, the sub-block 32 is further partitioned into 38 and 39 using BT structure); and 
signaling code (Fig. 4, reference numeral 470) configured to cause the at least one processor to signal a difference, in base 2 logarithm, between at least one value and a size of a sample resulting from at least one of partitioning the CTU by the quadtree structure and partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. See also [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices).

Regarding claim 12 (Original), Gao et al. disclose the apparatus for video coding according to claim 11, wherein the at least one value comprises a size of the CTU ([0338], P24, Col 2, L11-14; It states the base 2 logarithm difference value sps_log2_diff_ctu_max_bt_size_intra_slices is for a size of the CTU).  

Regarding claim 13 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a minimum size in luma samples of a luma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a luma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 14 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a luma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 15 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size in luma samples of a luma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a luma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

16 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the binary tree structure ([0044], [0062]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_bt_size_intra_slices represents the maximum size of a chroma sample partitioned by BT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 17 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a maximum size of a chroma coding block resulting from partitioning the leaf nodes of the partitioned CTU by the ternary tree structure ([0043], [0061]; It shows the base 2 logarithm value sps_log2_diff_ctu_max_tt_size_intra_slices represents the maximum size of a chroma sample partitioned by TT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 18 (Original), Gao et al. disclose the apparatus for video coding according to claim 12, wherein the size of the sample is a base 2 logarithm of a minimum size of a chroma leaf block resulting from partitioning the CTU by the quadtree structure ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a chroma sample partitioned by QT structure, because as per [0201], the partitioning is done on a CTU consisting of a NxN luma sample together with two corresponding blocks of chroma samples).  

Regarding claim 19 (Original), Gao et al. disclose the apparatus for video coding according to claim 11, wherein the at least one value comprises minimum size of a coding block (CB) of the CTU ([0338], P24, Col 1, L31-33; it shows the base 2 logarithm value sps_log2_min_qt_size_intra_slices_minus2 plus 2 represents the minimum size of a sample partitioned by QT structure).  

Regarding claim 20 (Currently Amended), Gao et al. disclose a non-transitory computer readable medium storing a program configured to cause a computer ([0083]-[0084]) to: 
obtain a coding tree unit (CTU) from video data (Fig. 17, reference numeral 203 is the CTU, which is obtained by the encoder 20 from the video data 17 as described in [0198]); 
partition the CTU by a quadtree structure ([0204]; It discloses the CTU is first partitioned by a quaternary or a quad tree (QT) structure. Also in Figs. 6-7, it shows how the initial CTU 30 is first partitioned using a QT structure into four sub-blocks 31, 32, 33 and 34 as described in [0275]); 
partition leaf nodes of the partitioned CTU by at least one of a binary tree structure and a ternary tree structure ([0204]; It discloses that after QT partitioning, the leaf nodes can be further partitioned using binary tree (BT) or ternary tree (TT) structures. Also in Figs. 6-7, it shows, after the initial QT partitioning structure, the sub-block 32 is further partitioned into 38 and 39 using BT structure); and 
signal a difference, in base 2 logarithm, between at least one value and a size of a sample resulting from at least one of partitioning the CTU by the quadtree structure and partitioning leaf nodes of the partitioned CTU by the at least one of the binary tree structure and the ternary tree structure (In [0338], P24, Col 1, L31-33, it states sps_log2_min_qt_size_intra_slices_minus2 plus 2 specifies the default minimum luma size of a leaf block resulting from QT splitting of a CTU, wherein in [0338], P24, Col 2, L11-14, it states sps_log2_diff_ctu_max_bt_size_intra_slices specifies the default difference between the luma CTB size and the maximum luma size (width or height) of a coding block that can be split using a BT split. This means sps_log2_diff_ctu_max_bt_size_intra_slices represents the difference in base 2 logarithm between the size of a QT partitioned leaf node and a maximum block size under BT partitioning structure. See also [0044]. Additionally, the Applicant, in the background of the original disclosure [0005], TABLE1, also states the difference, in base 2 logarithm, of the maximum BT and minimum QT size, as admitted prior art),
wherein each of the at least one value and the size are both also in base 2 logarithm in addition to the difference ([0365]; It discloses that the value of sps_log2_diff_ctu_max_bt_size_intra_slices is equal to CtbLog2SizeY-MinCbLog2SizeY or the value of log2_ diff_ctu_ max_bt_size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive. Here the value itself (CtbLog2SizeY-MinCbLog2SizeY) is in log base 2 as well as the size (CtbLog2SizeY or MinCbLog2SizeY) in addition to the difference sps_log2_diff_ctu_max_bt_size_intra_slices).


Response to Arguments
Applicant's arguments filed on 06/24/2021 have been fully considered but they are not persuasive.

at pages 3 and 4 of the Office Action, the rejection cites to Gao paragraphs [0044] and [0338] for an alleged log 2 difference of at least one value and a size, but even if Gao suggested such features, arguendo, such alleged “at least one value” and alleged “size” are not themselves disclosed in Gao as “both also in base 2 logarithm in addition to the difference” much less as specifically claimed. Further, viewing the Office Action’s page 4 citation to the Applicant’s original disclosure, even if there were admitted such features, arguendo and to which Applicant does not acquiesce, such alleged features at least also fail to suggest any such “at least one value” and alleged “size” as “both also in base 2 logarithm in addition to the difference” much less as specifically claimed. Thus, Applicant respectfully submits that Gao fails to anticipate each and every element of claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn”.
The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the Applicant’s own specification in paragraph [0017] discloses that “at least one value comprises minimum size of a coding block (CB) of the CTU”. Therefore, as per the current reference Gao et al’s disclosure in [0365], where it says “The value of log2_diff_ctu_max_bt_ size shall be in the range of 0 to CtbLog2SizeY-MinCbLog2SizeY, inclusive”. Which means the base2 logarithm of the difference (log2_diff_ctu_max_bt_ size) is indeed represented by the difference of base2 logarithm of the size CtbLog2SizeY and the base2 logarithm of the value MinCbLog2SizeY (which is the at least one value as per the original disclosure paragraph [0017]). Therefore, the value and the size are both represented in base logarithm in addition to the difference. Therefore, the Examiner strongly believes that the reference of Gao et al. still anticipates all the limitations of the amended limitations of independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “VIDEO ENCODER, A VIDEO DECODER AND CORRESPONDING METHODS” – Gao et al., US PGPub 2021/0227218 A1.
2. “PARTITIONING WITH HIGH LEVEL CONSTRAINT” – Gao et al., US PGPub 2021/0211665 A1.
3. “SLICING AND TILING IN VIDEO CODING” – Wang et al., US PGPub 2021/0204000 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485